Citation Nr: 0214630	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  99-00 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a left leg 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Pittsburgh, Pennsylvania RO, wherein the veteran's claim of 
entitlement to service connection for residuals of a left leg 
injury was denied as not well grounded.  A notice of 
disagreement as to that action was filed in December 1997, 
followed by its withdrawal in February 1998, at which time 
the veteran also initiated a claim for increase regarding 
service-connected disability of the right lower extremity.

In April 1998, the veteran offered another notice of 
disagreement as to the November 1997 denial, noting initially 
that an error had been made in his service medical records, 
which documented an injury to the right leg, when in fact it 
was the left leg that had been injured in service.  In an 
August 1998 rating action, the RO again denied service 
connection for residuals of a left leg injury on the basis 
that such claim was not well grounded; in addition, the RO 
denied entitlement to an increased (compensable) rating for a 
scar of the right leg.  A statement of the case was then 
provided to the veteran and his representative in November 
1998 as to the denial of service connection for left leg 
disability.  The veteran's appeal was then perfected by his 
submission of a VA Form 9, Appeal to the Board of Veterans' 
Appeals, in December 1998.

This case was before the Board in May 2000 when it was 
remanded for additional development.


FINDINGS OF FACT

1.  The veteran's service personnel records establish that 
the veteran engaged in combat with the enemy during his 
active military service in Vietnam.  

2.  Although the veteran's service medical records document a 
rocket injury to the right knee, the veteran maintains that 
it was actually his left knee that was injured in service.

3.  Post-service medical evidence notes findings of a well-
healed scar on the left thigh, just above the left knee.

4.  An April 2002 VA examination report links the scar on the 
left thigh to the veteran's shrapnel injury during service.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a grant of service connection for 
residuals of a left leg injury are met.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  The Board will assume, for the purposes of this 
decision, that the liberalizing provisions of the VCAA are 
applicable to the present appeal.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001)(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).

The Board notes that in this case, the requirements of the 
new law have essentially been satisfied.  As evidenced by the 
November 1998 statement of the case and the July 2002 
supplemental statement of the case, the veteran has been 
given notice of the pertinent laws and regulations governing 
his claim and the reasons for the denial of his claim.  
Hence, he has been provided notice of the information and 
evidence necessary to substantiate the claim and has been 
afforded ample opportunity to submit such information and 
evidence.  The RO has made reasonable and appropriate efforts 
to notify the veteran whether he or the VA would be 
responsible for obtaining relevant evidence.  For example, in 
a letter to the veteran dated in May 2000, he was notified 
that he should submit lay statements from his family or 
fellow servicemen in support of his claim.  However, the VA 
could obtain private medical records if he submitted the 
complete name and addresses of the examiners and included 
authorization for the VA to obtain the requested materials.  
The VA on its own has obtained relevant VA records.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  

It appears that all existing, pertinent evidence identified 
by the veteran as relative to this claim, including VA 
treatment records, has been obtained and associated with the 
claims file.  Moreover, the veteran has undergone several VA 
examinations in connection with the claim, and there is no 
indication that there is additional, pertinent evidence 
outstanding that is necessary for a fair adjudication of the 
claim.  Under these circumstances, and in light of the 
Board's favorable decision in this case, the Board finds that 
the claim is ready to be considered on the merits.

Factual Background

The veteran served on active duty from December 1966 to 
November 1969.  Available service medical records, including 
pre-induction and separation medical examinations, do not 
include any findings whatsoever as to pathology of either 
knee or leg.  The veteran did note at the time of a 
separation medical evaluation in November 1969 that he was 
bothered by a "trick" or locked knee, otherwise unspecified, 
and that he had received chiropractic treatment for an 
unspecified knee from a Vietnamese doctor on August 13, 1969.  
There was the following notation within that portion of the 
examination report entitled Notes and Significant or Interval 
History: "12 Aug 69 - Rocket 107 injury R knee."

The veteran's Department of Defense Form 214 (DD Form 214), 
Armed Forces of the United States Report of Transfer or 
Discharge, discloses that the veteran's military occupational 
specialty was that of a medic.  The veteran's DD Form 214 
further shows that he received various awards and 
decorations, including the National Defense Service Medal, 
Vietnam Service Medal, Vietnam Campaign Medal, Bronze Star 
Medal, Good Conduct Medal, Army Commendation Medal, Purple 
Heart and Combat Medical Badge.  

In December 1969, the veteran submitted a claim, in pertinent 
part, for service connection for a right knee disability.  
The veteran reported that he was injured on August 13, 1969, 
by a 107 rocket.  He made no mention of any injury to the 
left leg.  The RO denied the veteran's claim for service 
connection in February 1970, noting that the veteran had 
failed to report for a VA examination.

In June 1995, the veteran again submitted a claim for service 
connection for a right knee disability.  He made no mention 
of any injury to the left leg.

An August 1995 VA examination report notes the veteran's 
complaints of bilateral knee pain.  Examination revealed a 
shrapnel wound scar, measuring 11/2 centimeters by 4 
millimeters, 10 centimeters above the left knee on the left 
lower thigh.  No functional defects or neurological defects 
were found.  Range of motion of the right knee was from 0 
degrees to 105 degrees; range of motion of the left knee was 
from 0 degrees to 110 degrees.  X-rays revealed a normal 
right knee and very minimal osteoarthritic changes in the 
left knee.  Diagnoses included status postoperative shrapnel 
injury of the left knee and osteoarthritis of the left knee.

By rating decision dated in October 1995, the RO granted 
service connection for residuals of a right knee injury.  The 
RO incorrectly noted that post-service medical evidence 
(specifically, an August 1995 VA examination report) showed 
the presence of a shrapnel scar above the right knee.

In October 1997, the veteran submitted a statement that read, 
in part:

At this time I request a re-evaluation on 
my service connected injury to my left 
leg in the knee area.  My injury is 
currently rated at zero percent, but I 
have been having increased problems with 
this injury over the years.

By rating decision dated in November 1997, the RO denied 
entitlement to service connection for residuals of a left leg 
injury, noting that the veteran's service medical records 
were negative for complaints or findings related to a left 
leg injury.  The veteran appealed this rating decision.

A February 1998 VA examination report notes the veteran's 
complaints of pain and stiffness in the left knee.  During 
the course the examination, the veteran indicated that he had 
sustained shrapnel wounds of several areas during service and 
that, as a combat medic, he removed some of the shrapnel and 
bandaged the affected areas.  Examination of the left knee 
revealed range of motion from 0 to 140 degrees and no 
instability.  A scar, which measured 2 centimeters by 1/2 
centimeter, was noted on the left leg just above the knee.  
The scar was not tender and there was no underlying tissue 
loss or limitation of function.  X-rays revealed minimal 
degenerative changes in the left knee and possible loose 
body.  Diagnoses included small shrapnel scar just above the 
left knee and minimal left knee degenerative arthritis. 

In a statement received by the RO in April 1998, the veteran 
maintained that his left leg was injured in Vietnam, not his 
right leg.  He stated, "There is lots of physical evidence 
as to the left leg injury.  This error in record has been a 
point of confusion and bewilderment for some time now, and I 
request that this error be corrected."  

Following remand by the Board in May 2000, the RO contacted 
the National Personnel Records Center (NPRC) in an attempt to 
obtain any and all service medical records of the veteran not 
already on file, as well as his service personnel records.  
In addition, the RO requested those administrative records 
compiled by the veteran's superiors in service that led to 
the award of the Purple Heart Medal, Combat Medical Badge, 
and Army Commendation Medal.  In response, the NPRC indicated 
that although the evidence showed that the veteran was 
entitled to these awards, the administrative records that led 
to the award of the Purple Heart and the Combat Medical Badge 
were not available.  Service medical records and service 
personnel records forwarded by the NPRC provided no 
additional information with respect to the veteran's knees.

The RO also obtained outpatient treatment records from the 
Youngstown VA dated from 1995 to 2000.  A May 1995 treatment 
record notes the veteran's history of arthritis in both 
knees.  Assessment included right knee pain.  June 1995 x-
rays of the right knee revealed no significant bone 
pathology.

A March 2002 VA special scars examination report notes that 
the veteran reported a history of shrapnel wounds from a 
rocket blast in August 1969.  Examination revealed, in 
pertinent part, a 2-centimeter by 11/2-centimeter scar on the 
left leg, just above the knee.  The scar was flat and smooth, 
with no underlying tissue loss, tenderness, limitation of 
function, edema, or keloid formation.  Diagnosis was post 
traumatic shrapnel scars.

In April 2001, the veteran underwent a VA examination at the 
Tri Rivers Bone & Joint Medical and Surgery Office.  The 
examiner noted that the veteran's claims file was reviewed 
prior to the examination.  The examination report notes the 
veteran's complaints of knee pain, left greater than right, 
since a shrapnel injury during service.  He denied any injury 
to the knees following service.  Upon examination, the 
veteran was noted to be obese, but in no acute distress.  He 
ambulated with noted ataxia, achieving a reciprocating heel-
toe gait pattern.  Examination of the knees revealed effusion 
and retropatellar crepitation bilaterally.  The veteran was 
stable on varus and valgus stress.  There was some mild 
laxity in the left knee, but the veteran did have an endpoint 
noted.  Range of motion of the left knee was from 0 degrees 
to 115 degrees.  A well-healed scar measuring 1.5 centimeters 
was noted on the left thigh, in the suprapatellar region.  
The scar was not adherent to the underlying soft tissues and 
there was no palpable fascial defect.  No pronounced atrophy 
was noted.  X-rays from March 2000 noted mild degenerative 
changes.  It was the examiner's impression that the veteran 
has 

a documented injury to his left thigh 
secondary to a shrapnel injury.  This is 
a soft tissue injury that has left him 
with no deficit from a functional 
standpoint.  He does have a residual 
scar, but there is no atrophy of the 
musculature of the thigh, nor is there 
any weakness, sensory loss, or fascial 
defects noted by the exam.  From a 
functional standpoint, his knee remains 
stable.  Radiographically he shows only 
very early degenerative changes, most 
notable in the patellofemoral compartment 
bilaterally.  The findings present are 
consistent with the normal degenerative 
changes that one would expect to see with 
normal age progression, especially in a 
patient who is noted to be over weight.  
. . . The shrapnel injury to the left 
thigh, more likely than not, has an 
extremely limited, if any at all, 
contribution to the development of his 
degenerative changes.  His findings of 
knee pain with activities and the mild 
degenerative changes by radiograph are 
more likely than not related to the 
normal degenerative changes that one sees 
with progressing age.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304(a).  Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Also, because the veteran served in a combat capacity in 
Vietnam, the Board must consider the circumstances and 
hardships of such service and allow for the fact that there 
may be no official record of the claimed treatment.  See 38 
U.S.C.A. § 1154.  This is consistent with the general 
principle that lay assertions may constitute sufficient 
evidence when the issue is factual in nature; i.e., whether a 
claimed event (here, in service-treatment for a left leg 
injury) occurred.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In the case at hand, the only medical opinion of record to 
address the etiology of the veteran's current left leg scar 
is found in an April 2002 VA examination report, wherein the 
examiner opined that the veteran's current left thigh scar is 
due to a shrapnel injury sustained by the veteran during 
service.  Hence, this evidence provides a nexus between the 
veteran's current left thigh scar and service, 
notwithstanding the absence of specific evidence of a left 
leg injury during the veteran's military service.  The fact 
remains, however, that service medical records do show that 
the veteran reported a history of a "trick" or locked knee, 
otherwise unspecified, for which he received chiropractic 
treatment from a Vietnamese doctor on August 13, 1969.  
During the veteran's separation examination, this knee injury 
was documented as a right knee injury; however, no clinical 
findings were reported at that time.  It is quite possible 
that this notation regarding the right knee was made in 
error, as there is no post-service evidence of residuals of a 
shrapnel wound to the right knee.  Moreover, as there is no 
competent medical evidence of record attributing the 
veteran's left thigh scar to any pre- or post-service injury, 
there also is no medical evidence contradicting the VA 
physician's allowance of a medical relationship between the 
left thigh scar and service.

(Parenthetically, the Board notes that the April 2002 VA 
examiner found no other residual disability from the 
veteran's inservice shrapnel injury to the left leg.  
Specifically, a current diagnosis of arthritis was attributed 
to the normal aging process.)

The grant of service connection does not require absolute 
medical certainty.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, such doubt will be resolved in 
favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).  Under the circumstances of this case, and with 
resolution of all reasonable doubt in the veteran's favor, 
the Board finds that service connection for scar on the left 
thigh is warranted.


ORDER

Service connection for scar on the left thigh is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

